Citation Nr: 0119576	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-18 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected sleep apnea, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased rating for the veteran's 
service-connected residuals of squamous cell carcinoma of the 
left true vocal chord postoperative left hemilaryngectomy and 
tracheostomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a November 1998 rating decision by 
the Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1998, a statement of the case (dated in July 
1999) was issued in August 1999, and a transcript of the 
veteran's testimony at an RO hearing in September 1999 was 
accepted as a substantive appeal.

The Board notes that both disabilities at issue were 
originally rated together as one disability with a 100 
percent rating from March 1994 to June 1, 1997.  The rating 
was subsequently reduced to 60 percent by rating decision in 
February 1997, and no notice of disagreement was received.  
The veteran's representative subsequently requested an 
increased rating.  The RO denied entitlement to an increased 
rating by rating decision in November 1998, and the present 
appeal ensued.  However, by rating decision in July 1997 
(during the course of the appeal), the RO determined that 
there was clear and unmistakable error by rating the two 
disabilities together instead of separately.  The RO 
therefore rated the veteran's sleep apnea and his squamous 
cell carcinoma of the left true vocal cord separately, 
assigning ratings of 50 and 10 percent, effective June 1, 
1997.  By rating decision in October 1999, the rating for 
squamous cell carcinoma of the left true vocal cord was 
increased to 30 percent, effective in June 1, 1997.

In a June 2001 brief, the veteran's representative requested 
assignment of a compensable rating for his service-connected 
tinnitus.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected sleep apnea is manifested 
by required use of a continuous airway pressure machine, 
snoring, restless sleep, and hypersomnolence during the day; 
he does not suffer from chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, nor has a 
tracheostomy been necessary due to his sleep apnea.

2.  The veteran's service-connected residuals of squamous 
cell carcinoma of the left true vocal chord, postoperative 
left hemilaryngectomy and tracheostomy consist of hoarseness 
and some difficulty speaking, but the veteran is not 
constantly unable to speak above a whisper; forced expiratory 
volume in one second is not less that 40 percent of predicted 
value, and the veteran does not have a permanent 
tracheostomy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.7 and Code 6847 (2000).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
residuals of squamous cell carcinoma of the left true vocal 
chord, postoperative left hemilaryngectomy and tracheostomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including § 4.7 and 
Codes 6516-6519. (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports, as well as VA outpatient 
records and numerous private medical records.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased ratings for 
sleep apnea syndrome and residuals of squamous cell carcinoma 
of the left true vocal chord, postoperative left 
hemilaryngectomy and tracheostomy.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and other communications have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected sleep apnea syndrome and 
residuals of squamous cell carcinoma of the left true vocal 
chord, postoperative left hemilaryngectomy and tracheostomy 
warrant higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

I.  Sleep Apnea.

The veteran's service-connected sleep apnea has been rated by 
the RO under the provisions of Diagnostic Code 6847 for Sleep 
Apnea Syndrome (Obstructive, Central, or Mixed).  Under this 
regulatory provision, a rating of 100 percent is warranted 
where there is chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or; requires 
tracheostomy.  Where it requires the use of a breathing 
device such as a continuous airway pressure (CPAP) machine, a 
50 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6847.

The veteran underwent testing for sleep apnea in November 
1995 at a private clinic, and was diagnosed with severe 
obstructive hypopnea.  Loud snoring, hypersomnolence, and 
restless sleep were observed during testing.  Obesity and the 
compromising of the airway during surgery were the probable 
causes.  Treatment notes list sleep apnea and laryngeal 
stenosis as diagnoses.  A CPAP machine was prescribed to good 
effect, although by September 1998 the doctor noted 
noncompliance with its use.  A January 1996 spirometry noted 
a forced expiratory volume in one second (FEV-1) of 92 
percent and a fixed upper airway obstruction.

VA examinations dated December 1994, August 1996, November 
1999, April 2000, and December 2000 all note a history of 
diagnosis of sleep apnea.  Use of a CPAP machine was also 
noted.  A spirometry dated April 2000 showed an FEV-1 of 76 
percent prior to administration of bronchodilators, and of 94 
percent following it.

The Board finds that the symptoms of the veteran most nearly 
approximate those of a 50 percent rating.  Use of a  CPAP is 
required.  A higher rating under Diagnostic Code 6847 is not 
warranted because there is no evidence of record showing 
chronic respiratory failure with cor pulmonale or carbon 
dioxide retention.  While the veteran has had a tracheostomy 
in the past, that was in connection with surgery associated 
with cancer of the left true vocal chord and was not due to 
the sleep apnea.  The preponderance of the evidence is 
against a finding that the criteria for a rating in excess of 
the current 50 percent have been met at this time.  

II.  Residuals of squamous cell carcinoma of the left true 
vocal chord
postoperative left hemilaryngectomy and tracheostomy.

Private medical records from 1993 to 1998 indicate that the 
veteran underwent a left hemilaryngectomy and a tracheostomy.  
Immediately following the operation, his voice was noted to 
be soft but intelligible, and by August 1997 was referred to 
as "good" by the treating physician.  All examiners have 
noted that the veteran's voice was hoarse, and a stroboscopy 
in May 1999 noted no structural abnormalities.  The voice was 
hoarse but intelligible.  Laryngeal stenosis was diagnosed 
secondary to the hemilaryngectomy.  Various medical records 
refer to the fact that the 1993 tracheostomy was closed and 
has healed. 

VA outpatient records form 1997 to 1999 also describe the 
veteran's voice as hoarse.  The veteran requested speech 
therapy in July 1997, but there is no indication that such 
was provided after an initial evaluation of the veteran's 
physical 
problems.  VA examinations dated December 1994, August 1996, 
November 1999, April 2000, and December 2000 all note that 
the veteran's voice was hoarse.  A December 1994 examination 
reported obvious shortness of breath with ordinary 
conversation and a good deal of throat clearing, and the 
veteran related that he required an amplifier to perform his 
duties as a supervisor at work.  The November 1999 and April 
2000 examinations described difficulty in speaking.

The veteran's service-connected residuals of squamous cell 
carcinoma of the left true vocal chord postoperative left 
hemilaryngectomy and tracheostomy have been rated by the RO 
under the provisions of Diagnostic Codes 6516-6519.  The 
provisions of Code 6518 state that residuals of a partial 
laryngectomy are to be rated as chronic laryngitis (under 
Code 6516), aphonia (Code 6519), or stenosis of the larynx 
(Code 6520), depending on the primary manifestations of the 
disability.

Since a 30 percent rating is the highest available under 
Diagnostic Code 6516, application of that Code in the present 
case would be of no benefit to the veteran. 

Under Code 6519, aphonia, complete organic, merits a 100 
percent rating where there is a constant inability to 
communicate by speech.  If a constant inability to speak 
above a whisper is present, a 60 percent rating is assigned.  
The Board finds that the current manifestations of the 
veteran's service connected disability do not meet the 
regulatory requirements for entitlement to a rating in excess 
of 30 percent rating under the criteria of Diagnostic Code 
6519.  Although the veteran's voice is consistently described 
as hoarse, there is no evidence in the record that he can 
only communicate in a whisper.  Therefore, a 60 percent 
rating under Code 6519 is not warranted.

Under Diagnostic Code 6520, a 100 percent rating is warranted 
where there is forced expiratory volume in one second (FEV-1) 
less than 40 percent of predicted value, with Flow-Volume 
Loop compatible with upper airway obstruction, or; permanent 
tracheostomy.  For an FEV-1 of 40 to 55 percent predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction, a 60 percent rating is appropriate.  As was 
noted earlier in this decision, spirometry in April 2000 
showed an FEV-1 of 94 percent predicted after 
bronchodilators.  There is therefore no basis for entitlement 
to an evaluation in excess of 30 percent under Code 6520.

III. Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision as to either issue.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that either service connected disorder at issue has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The appeal is denied at to both issues.

 
		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

